NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 12, 2016*
                               Decided December 12, 2016

                                          Before

                           MICHAEL S. KANNE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 16-1839

KAREN HILL,                                      Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:12-cv-1595-RLY-DML
GERALD ZORE, et al.,
    Defendants-Appellees.                        Richard L. Young,
                                                 Chief Judge.


                                       ORDER

       After unsuccessfully challenging the establishment of a guardianship over her
friend Ronald Dawson in state-court probate proceedings, Karen Hill brought this
federal civil-rights suit against various state and private actors who, she believes, were
responsible for the outcome of the guardianship process. The district court concluded



       *
        We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-1839                                                                         Page 2

that Hill lacked standing to bring claims on behalf of Dawson and dismissed her other
claims on both immunity and jurisdictional grounds. We affirm.

        According to her complaint, Hill had been granted power of attorney by
Dawson, her friend and neighbor, upon his admission to a VA hospital. But after
Dawson was released from the hospital and placed in a nursing home, the nursing
home’s social service director alerted a hospital social worker of her suspicions that Hill
was being deceptive about Dawson’s income. This communication set into motion a
series of events that culminated in the Marion County Probate Court’s revoking Hill’s
power of attorney based on allegations that Dawson was incapacitated and in danger of
being exploited by Hill. Hill moved to dismiss the guardianship proceedings, but the
state-court probate judge denied her motion and appointed a permanent guardian ad
litem. Dawson died several months later, and the Indiana Court of Appeals dismissed
Hill’s subsequent appeal as moot.

       After her state appeal was dismissed, Hill brought this suit under 42 U.S.C.
§ 1983 against three groups of defendants: the nursing home and several nursing home
employees; the legal and judicial participants involved in the guardianship
proceedings; and Dawson’s court-appointed guardian ad litem and guardianship
managers. Hill asserted numerous claims on Dawson’s behalf, as well as her own,
including violations of the First, Fourth, Sixth, and Fourteenth Amendments, and
various state tort laws.

      In a series of orders, the court dismissed all of Hill’s claims. First the court
dismissed Hill’s claims against the State of Indiana and Indiana’s Deputy Attorney
General on immunity grounds.

       Next the court granted a motion for judgment on the pleadings filed by various
other state-actor defendants (the state-court probate judge and commissioner, Adult
Protective Services and its senior investigator, and the deputy prosecutor) on multiple
grounds: that Hill lacked standing to assert a claim on Dawson’s behalf; that the district
court lacked jurisdiction to review the state-court judgment; that the defendants were
entitled to immunity; that Hill failed to state a Monell claim because she alleged no
municipal policy or custom that violated her rights; and that Hill’s claims under the
Indiana Tort Claims Act were untimely.

     The court then granted a motion for judgment on the pleadings filed by
Dawson’s appointed guardian ad litem based on three grounds: that Hill lacked
No. 16-1839                                                                           Page 3

standing; that the guardian was entitled to quasi-judicial immunity for acts taken
within the scope of her appointment as guardian ad litem; and that the district court
lacked jurisdiction to review actions taken by her that were required by the probate
court.

        A few days later, the court granted a motion for judgment on the pleadings filed
by the financial entity that managed Dawson’s guardianship on similar grounds: that
Hill lacked standing; that the organization was not a state actor; and that the district
court lacked jurisdiction to review actions taken by the defendants required by the
probate court.

       Finally, the district court entered an order dismissing Hill’s claims against the
remaining defendants (including the nursing home defendants and other employees of
Adult Protective Services) based on many of the same grounds listed in its prior orders:
that Hill lacked standing; that the nursing home defendants were not state actors; and
that the district court lacked jurisdiction to review the state-court judgment. The order
also concluded that it had supplemental jurisdiction over Hill’s state-law claim for
defamation and dismissed that claim.

       Hill’s brief on appeal is somewhat sprawling and, significantly, does not
challenge the finding that she lacked standing to bring claims on Dawson’s behalf. We
do, however, understand her to challenge the district court’s conclusion that it lacked
jurisdiction to review claims that related to state-court rulings. She asserts, for example,
that the state-court probate decision deprived her of a personal property interest in her
role as power of attorney by revoking and replacing it with a court-appointed
guardianship (thereby depriving her of nearly $40,000 from Dawson in compensation
for her services).

        But the Rooker-Feldman doctrine bars federal district courts from exercising
jurisdiction over “cases brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings commenced.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see D.C. Court of
Appeals v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–416
(1923). The primary source of Hill’s injuries is the probate judge’s ruling that revoked
her power of attorney and upheld the protective order. Hill may not “circumvent the
effect of the Rooker-Feldman doctrine simply by casting [her] complaint in the form of a
federal civil rights action.” Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 997
(7th Cir. 2000) (internal quotation marks omitted).
No. 16-1839                                                                          Page 4



       In her reply brief Hill also challenges the district court’s conclusion that various
defendants were immune as state actors acting within the scope of their official
functions. But Hill’s arguments address only qualified immunity, not the absolute and
quasi-judicial immunity upon which the district court based its rulings. Finally, Hill
does not raise—and therefore waives—any challenge to the district court’s finding that
her state tort claims were untimely. See United States v. Webster, 775 F.3d 897, 904
(7th Cir. 2015) (arguments not raised in opening brief are waived).

        We have considered Hill’s remaining arguments and none has merit. In addition,
Hill’s pending motion for judicial notice is denied.
                                                                         AFFIRMED.